Name: Commission Regulation (EEC) No 1480/77 of 24 June 1977 on the determination of the origin of certain knitted and crocheted articles, certain articles of apparel, and footwear, falling within Chapter 60 and heading Nos ex 42.03, 61.01, 61.02, 61.03, 61.04, ex 61.09, 64.01, 64.02, 64.03 and 64.04 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 16 Official Journal of the European Communities 2.7.77 COMMISSION REGULATION (EEC) No 1480/77 of 24 June 1977 on the determination of the origin of certain knitted and crocheted articles , certain articles of apparel , and footwear, falling within Chapter 60 and heading Nos ex 42.03 , 61.01 , 61.02 , 61.03 , 61.04 , ex 61.09, 64.01 , 64.02 , 64.03 and 64.04 of the Common Customs Tariff Common Customs Tariff, from materials classified under a heading of the Common Customs Tariff, other than these headings, or from parts of footwear, removable in-soles , hose protectors and heel cushions of any material , except metal (with the exception of assemblies of uppers affixed to inner soles or to other sole components, but without outer soles), constitutes a substantial process or operation meeting the criteria laid down in Article 5 of Regulation (EEC) No 802/68 , and therefore confers on the goods produced the origin of the country where it is carried out or the Community if it took place there ; Whereas , the Committee on Origin not having deliv ­ ered an opinion , the Commission was not able to adopt the provisions proposed by that Committee under Article 14 (3 ) (a) of Regulation (EEC) No 802/68 ; whereas the Commission applied the provi ­ sions of subparagraphs (b) and (c) of paragraph 3 and submitted to the Council a proposal concerning the provisions to be adopted ; Whereas , at the end of the period of three months after the Council had been informed, the Council had not adopted the proposition , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), and in particular Article 14 thereof, Whereas Article 5 of the abovementioned Regulation lays down that a product in the production of which two or more countries were concerned shall be regarded as originating in the country in which the last substantial process or operation was performed that was economically justified , was carried out in an undertaking equipped for the purpose , and resulted in the manufacture of a new product or represented an important stage of manufacture ; Whereas all knitted and crocheted fabrics and mate ­ rials used in the making up of gloves , hosiery and garments and other knitted or crocheted goods can be subjected to the operations of cutting, sewing and assembly ; Whereas the operations of sewing or assembly in the piece of knitted or crocheted material (cut or obtained directly to shape), of fabrics or of leather or composite leather, constitutes a substantial process or operation meeting the criteria laid down in Article 5 of Regula ­ tion (EEC) No 802/68 , and therefore confers on the goods produced the origin of the country where it is carried out or the Community if it took place there ; Whereas the manufacture of footwear, falling within heading Nos 64.01 , 64.02, 64.03 and 64.04 of the HAS ADOPTED THIS REGULATION : Article 1 The goods described in column 2 of the table below shall be regarded as originating in the country where the operations referred to in column 3 took place , or in the Community if they took place there : (') OJ No L 148 , 28 . 6 . 1968 , p. 1 2.7.77 Official Journal of the European Communities No L 164/ 17 Products obtained Working or processing that confers the status of originating products when the following conditions are met CCT heading No Description 1 2 . i ex 42.03 Articles of apparel of leather Sewing or assembly of pieces of leather or composition leather ex Chap. 60 Knitted and crocheted goods , excluding knitted or crocheted goods obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Manufacture from yarn ex 60.02 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape ) Sewing or assembly of pieces of knitted or crocheted fabric (cut for obtained directly to shape) ex 60.04 Under garments , knitted or crocheted , not elastic or rubberized , obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape ) Sewing or assembly of pieces of knitted or crocheted fabric ( cut or obtained directly to shape ) ex 60.05 Outer garments and other articles , knitted or crocheted , not elastic or rubberized , obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape ) Sewing or assembly of pieces of knitted or crocheted fabric (cut or obtained directly to shape) ex 60.06 Other articles , knitted or crocheted , elastic or rubberized ( including elastic knee-caps and elastic stockings ), obtained by sewing or by the assembly of pieces of knitted or crocheted goods (cut or obtained directly to shape) Sewing or assembly of pieces of knitted or crocheted fabric ( cut or obtained directly to shape ) 61.01 Men's and boys ' outer garments Sewing or assembly of cut pieces of fabric 61.02 Women's , girls ' and infants outer garments , not embroidered Sewing or assembly of cut pieces of fabric 61.03 Mens ami boys under ganients . including collars . shirt fronts and cuffs Sewing or assembly of cut pieces of fabric 61 .04 Women s , girls and infants under garments Sewing or assembly of ' cut pieces of fabric No L 164/ 18 Official Journal of the European Communities 2 . 7 . 77 Products obtained Working or processing that confers the status ot originating products when the following conditions are met CCT heading No Description 1 2 \ ex 61.09 Corsets , corset belts , suspender belts , brassieres , braces , suspenders , garters and the like (excluding such articles of knitted or crocheted fabric), whether or not elastic Sewing or assembly of cut pieces of fabric ex 61.09 Corsets , corset belts , suspender belts , brassieres , braces , suspenders , garters and the like of knitted or crocheted fabric , whether or not elastic , obtained by sewing or assembly of pieces of knitted or crocheted fabric (cut or obtained directly to shape ) Sewing or assembly of pieces knitted or crocheted fabric (cut or obtained directly to shape ) 64.01 Footwear with outer soles and uppers of rubber or artificial plastic materials Manufacture from materials classified under a heading of the Common Customs Tariff , other than heading No 64.01 , with the exception of assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 64.02 Footwear with outer soles ot leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material Manufacture from materials classified under a heading of the Common Customs Tariff , other than heading No 64.02, with the exception of assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 64.0 } Footwear with outer soles ot wood or cork Manufacture from materials classified under a heading of the Common Customs Tariff , other than heading No 64.0 \ with the exception of assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 64.04 Footwear with outer soles ot other materials Manufacture from materials classified under a heading ot the Common Customs Tariff , other than heading No 64.04 , with the exception of assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 2. 7 . 77 Official Journal of the European Communities No L 164/ 19 Article 2 This Regulation shall enter into force on the 45th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1977 . For the Commission Ã tienne DAVIGNON Member of the Commission